Citation Nr: 1524702	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  07-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to June 13, 2008, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran had active service from May 1968 to May 1972. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In September 2011, the Board issued a decision denying entitlement to a rating greater than 50 percent for PTSD prior to June 13, 2008.  The Veteran appealed.  In a February 2012 Order, the Court granted a Joint Motion for Remand, vacating and remanding the Board's decision with respect to the denial of a higher rating prior to June 13, 2008. 

The Board denied the claim again in a November 2012 rating decision.  In a January 2014 Memorandum Decision, the Court vacated the Board's November 2012 decision and remanded the matter to the Board.  A September 2014 Board decision denied the claim.  A March 2015 Court Order granted a Joint Motion for Remand (Joint Motion), vacating and remanding the Board's September 2014 decision.

A hearing before the undersigned Veterans Law Judge was held in May 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion noted that VA had erred by failing to acquire records from the Vet Center in Boulder, Colorado, pursuant to 38 U.S.C.A. §§ 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all records from the Boulder, Colorado, Vet Center, dated prior to June 13, 2008, that have not been associated with the record before VA.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


